El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En este caso, Encarnación Rodríguez, un celador, fué arrestado mientras se dirigía del sitio donde trabajaba a su propia casa. El gobierno sostiene que él caminó cinco o seis kilómetros por la carretera. Esta distancia puede o no ser de importancia para determinar cuánto puede caminar por una vía pública un celador; pero como materia de exactitud, un testigo finalmente dijo que el acusado anduvo como cua-*750tro o cinco cnerdas, y ésta es la única prueba de cargo sobre la distancia recorrida. Una cuerda, el equivalente del acre inglés, contiene poco más de doscientos pies en cuadro, y es la distancia lineal de doscientos pies a la que se refirió el testigo. Así, pues, Encarnación Rodríguez sólo caminó po-siblemente mil pies, o algo menos de un cuarto de milla.
Según los hechos, Encarnación Rodríguez fué especial-mente comisionado para mantener una vigilancia estricta a causa de la existencia de una amenaza de hurtar caballos.
Prácticamente en casi todo lo demás, el caso ha quedado cubierto por el de El Pueblo v. Bosch, resuelto hoy (ante p. 741).

Debe revocarse la sentencia apelada y absolverse al acu-sado.

El Juez Asociado Señor Hutchison está conforme con el resultado.
Los Jueces, Presidente Señor del Toro y Asociado Señor Aldrey, disintieron.*